Kruse, P. J. (dissenting):
I agree that if it was necessary to prove the original execution of the will it was error to hold as a matter of law that the evidence conclusively established such execution. But according to the testimony of Mr. Cowie, which is undisputed, • he read the codicil to the testator, then gave the codicil and the original will to the stenographer and told her to fasten them together, which she did; thereupon the testator signed his name to the codicil and declared the codicil to be his last will and testament. The codicil in terms expressly reaffirms and ratifies all of the provisions of the original will save as modified by the codicil, and the original will so attached to the codicil precedes it. Thus, physically, the original will and the codicil became one document and was subscribed by the testator at the end. I think this establishes the execution of the will and codicil as the will of the testator, without proving the original execution of the will as a separate instrument.
I, therefore, vote to affirm.
Decree reversed and new trial granted, with, costs to appellants to abide event.